,                                                                     Y56




            OFFlCiOFTHEArrORNEY        GENERALOFTEXAS
                              AUSTIN




    Hanorable J. b..Belger
    county Aulatol?
    Travlw,County
    Austin, Texas




                                                 above stated ques-
                                                eredbythis de-




        are not ellglbl.a:to  be taken into the Auatln comww-
        lty  lfurserg'Qcho01~It is my underatandi~ that the
        parent or parents~~of:thechildren cared for aud
        taught  by the Austin  Cormunity Nursery School are
        required to pay fifteen or twenty aents per day for
        the maintenance and teaching of each child,iu said
        Nursery School, as shown by the budget sent you with
        my request for opinion on this matter,   although I an
Bonorable J. A. Belgar, page 2


   Informed that l.ncases of low-wage bracket parents this
   per diem fee is eometlmes valved, aa to the parents,
   by those. ln charge
                 ~._.
                       of the Austin Cosmuuity Hurserg
   Sahool, but pala og some o~;herperson or organlsatlon.
          "Children admttted Into these Hurserg Schools
    are cared for and taught by said Schools only during
    the daytlne and are returned to their parent or parents
    during the eve-    and nighttime.
         ‘I do not knov upon what statutory           provision this
    gent of aid is aought.'
           We quote from 11 Taxas Zurlsprudenae,pages 563-4-5, as
follows!
             m      Counties, being component parts of the
    state, &&e*no powers or duties except those which are
    clearly set forth and defined In the Constitution and
    atatutes.   The  statutes     have    alearly   defined the pouers,
    presuribad the puties,      and imposed the liabilities of
    the cocnnissionera~    courta,     the   medium through whfoh
    the aounties act, and from those statutes must come
    all the authority vested in the counties- . . .
             n      Com.l.s3ioners'       court3   are  court3   of llmit-
    ed juri~d.&.on, In that their authority extends only
    to matters pertalnbg       to the     general   Welfare    of their
    respective  countiesland that their pavers are only those
    expressly  or impliedly conferred upon them by law, -
    that is, by the Constitution and statutes of this
    state. . ..v
          We have been unable to find any constitutionalor atatu-
tory authority authorizing Travis County to donate county funds
in aid of such project.

          Section 52 of Article 3, of our State Constitution,
would also prohibit Travis County from naklng such donation of
county fund3. The section provides Ln part as follows:
          “The Legislature has no power to authorize any
    county . . . of the State to lend its credit or to
    grant publla aoneg or thlnS of vnlue in aid Of or to
    any individual, aasoclatlon, or corporationwhatso-
    ever. . . .'I
                                                              958


Honorable A. J. Belger, pa& 3


         We therefore answer your questian In the negative.
                                      Very truly yours




                                                 Assistanii
WJF:db